DETAILED ACTION
Examiner Reason for Allowance
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The prior art reference of In (U.S. Pub. No. 2016/0351160) teaches a gate driver and a display having initialization voltage Vint and a writing period. In teaches the threshold votalge compensation period and scan signals having a logic high level and sensing signals having a logic low level being applied to the pixels. In does not teach a set of sensing subpixels and a set of non-sensing subpixels wherein the non-sensing subpixels having an initial period wherein an initialization voltage is being applied wherein the initialization voltage is being applied for a time longer than a data writing period for applying a sensing voltage to the first subpixels as mentioned in claim 1. The initialization voltage in the prior art reference of In is shorter than a data writing period. Claim 10 also teaches a similar limitation wherein the prior arts do not teach the initial period, which has an initialization voltage for initializing an organic light emitting diode of a non-sensing subpixel is longer than a data period, which has a sensing voltage for sensing an OLED having a sensing subpixel. It should be noted that claim 10 in addition 
The prior art reference of Kim (U.S. Pub. No. 2016/0071445) teaches a method for sensing degradation of OLED on the display. The display has a subpixel and an operation of a sensing unit in an initialization period, a boosting period, a writing period, a sensing period, and a sampling period. Kim similar to In does not teach an initialization period non-sensing subpixels and data writing period of the sensing sub-pixel and their comparison as indicated in claims 1 and 9.
The prior art reference of Lee (U.S. Pub. No. 2020/0020277) teaches a display device having a plurality of pixels and the sub-pixels are connected to sensing lines SENL and the sensing line SENL coupled to the pixel to which the reference data voltage RDV is provided during the target time, and sense the charging voltage VC through the sensing line SENL coupled to the pixel to which the reference data voltage RDV is provided during the charging time. Lee similar to In does not teach the initialization voltage in the initial period having a longer time than a data writing period for applying a sensing voltage to the first subpixel. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishi (U.S. Pub. No. 2014/0307012) teaches a display device having a plurality of pixels and sub-pixels.
Jang (U.S. Pub. No. 2019/0180675) teaches a light emitting display apparatus having sub-pixels and initial and writing periods.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691